Citation Nr: 1603874	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-02 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or due to herbicide exposure.

2.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected diabetes mellitus and/or due to herbicide exposure.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus and/or due to herbicide exposure.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to diabetes mellitus and/or due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  He served in the Republic of Vietnam from February 1968 to February 1969. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In March 2013, the Veteran testified before a hearing officer at the RO.  In November 2014, he testified before the undersigned.  Transcripts of both hearings are of record. 

In March 2015, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board also referred the issue of service connection for chronic sinusitis to the AOJ and a note in the claims file indicates that this issue is being developed.  

The Board notes that additional evidence has been received since the AOJ's September 2015 supplemental statement of the case (SSOC).  In December 2015, the Veteran's representative submitted an informal hearing presentation with citation to medical articles, websites, and journals, which was not accompanied with a waiver of initial review by the AOJ.  However, since the Veteran's substantive appeal was received after February 2, 2013, the Board is no longer required to obtain a waiver of initial review by the AOJ.  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)


FINDINGS OF FACT

1.  The Veteran's hypertension did not manifest during active service, to a compensable degree within one year of separation from active service, and is not otherwise related to his military service, to include inservice herbicide exposure.

2.  The Veteran's respiratory disorder, to include COPD, did not manifest during active service and is not otherwise related to his military service, to include inservice herbicide exposure.

3.  The Veteran's sleep apnea did not manifest during active service and is not otherwise related to his military service, to include inservice herbicide exposure.

4.  The Veteran's GERD did not manifest during active service and is not otherwise related to his military service, to include inservice herbicide exposure.

5.  The Veteran's hypertension, sleep apnea, and GERD are not caused by his service-connected diabetes mellitus nor can a baseline level of severity be established to determine the degree of any aggravation by service-connected diabetes mellitus.

6.  The Veteran's respiratory disorder is not caused or aggravated by his service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as secondary to a service-connected disability and/or as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for a respiratory disorder, to include as secondary to a service-connected disability and/or as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for sleep apnea, to include as secondary to a service-connected disability and/or as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for service connection for GERD, to include as secondary to a service-connected disability and/or as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The notice requirements were met in this case by a July 2012 letter.  The letter notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claims.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this this case, the AOJ obtained the Veteran's service treatment records (STRs), service personnel records, and all identified and available post-service treatment records, including VA treatment records and private treatment records from Park Street Medical Clinic, Dr. C.S., and Dr. B.B.  The Veteran and his representative have not identified any outstanding evidence relevant to the claim.

The Veteran was afforded VA examinations in conjunction with his claimed hypertension, sleep apnea, and GERD in August 2012.  In light of additional evidence received, the Board requested supplemental medical opinions.  The Board also requested a VA examination in conjunction with his claimed respiratory disorder.  VA examinations and supplemental medical opinions were provided in August 2015.  The VA examiner reviewed the claims file, noted and considered the Veteran's reported symptoms and assertions, and provided etiological opinions with adequate supporting explanation.  The Board finds that the VA examination reports, along with the other evidence of record, are adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Additionally, the Board finds that the AOJ has substantially complied with the instructions of the prior remand because examinations were conducted, medical opinions were obtained, and an attempt was made to identify and obtain any outstanding relevant treatment records.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

An RO official or Veterans Law Judge who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the March 2013 and November 2014 hearings before the RO and the Board.  Overall, the hearings were legally sufficient, and there has been no allegation to the contrary.  

In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied, and thus, appellate review may proceed without prejudice to the Veteran.

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As hypertension is considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA purposes, hypertension is generally defined as diastolic pressure, which is predominantly 90 mm or greater and isolated systolic hypertension is defined as systolic blood pressure predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must generally be confirmed by readings taken two or more times on at least three different days.  See, 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).

In addition, if a veteran was exposed to an herbicide agent, to include Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  Thus, a presumption of service connection arises for a veteran who is presumed exposed to Agent Orange and develops one of the identified conditions.  The Board notes, however, that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc). 

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  38 C.F.R. § 3.310(b).  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308 (2007). 

However, the Federal Circuit has also held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

III.  Factual Background

The Veteran's STRs are negative for any complaints, treatment, or diagnoses related to hypertension and sleep apnea.  His blood pressure at his enlistment examination was 110/68.  At his August 1970 separation examination, his blood pressure was 124/76 and his heart and vascular system were normal.  There were no complaints of a sleep disorder during service or at his August 1970 separation examination.  

The Veteran's STRs are negative for a chronic respiratory or gastrointestinal disorder.  In October 1967, he was treated for stomach flu.  In November 1967, he complained of cough, tightness of chest, and headache, and he was treated for an upper respiratory infection.  At his August 1970 separation examination, his lungs and chest were normal.  His abdomen and viscera were also normal.

After service, an April 1983 private treatment record indicates that the Veteran's blood pressure was 180/90.  In August 1983, his blood pressure was 130/80.  In August 1988, his blood pressure was 140/70.  In July 1989, his blood pressure was 182/106.  A March 1990 record indicates that the Veteran's blood pressure medication was being discontinued and that he would be started on Hytrin.  Subsequent records indicate that the Veteran was being treated for hypertension.  In December 1991, it was noted that the Veteran did not have any systemic illnesses except hypertension and hay fever.  

A March 1997 private treatment record notes that the Veteran continued to have problems with chronic rhinitis, which was under improved control with medication.  It was also noted that he had no problems with his reactive airway disease and continued to get good control with Aerobid and Albuterol inhalers and Volmax.  He was also urged to quit smoking to improve his problems with asthma.  It was also noted that he had gained 32 pounds in the prior year.  

A September 1999 VA treatment record reflects that the Veteran was being followed for hypertension and COPD.

A December 2000 private treatment record indicates that the Veteran complained of a non-productive cough along with nasal and sinus problems.  The impression was sinusitis and an acute exacerbation of chronic bronchitis.  

An August 2001 VA treatment record notes that the Veteran had hypertension, COPD, and allergic rhinitis.

A February 2002 private treatment record notes that the Veteran had an acute exacerbation of chronic bronchitis.  In May 2002, it was noted that the Veteran requested a sleep evaluation and that his wife noticed that he frequently stopped breathing while sleeping at night.  The impression was sleep apnea.  

A July 2002 VA treatment record notes that a sleep study confirmed that the Veteran had obstructive sleep apnea.  It was also noted that the Veteran had COPD and had quit smoking in 1987.  He reported that he had no history of peptic ulcer disease, reflux, or problems with his bowels.

An October 2006 VA examination report reflects that the Veteran was diagnosed with diabetes mellitus in 2006.  The examiner opined that hypertension was not a complication of diabetes because the Veteran had had hypertension many years before the onset of diabetes.  The examiner also opined that the Veteran's diabetes did not aggravate his hypertension but not provide any rationale.

A November 2007 private treatment record indicates that the Veteran complained of acid reflux and it was noted that he had GERD.  In January 2008, he complained that he experienced dizziness and shaky hands and that alcohol seemed to be only thing that helped.  It was noted that he had had a previous work-up for alcoholism.  The assessment was alcoholism, vitamin deficiency, and GERD, probable alcoholic gastritis.  He was urged to wean himself off alcohol and an alcohol rehabilitation program was recommended if he was not better in a month.  A March 2008 record indicates that he had similar complaints and he was urged to enter an alcohol rehabilitation program at the VA.

A February 2009 VA examiner opined that the Veteran's hypertension was not a complication of his diabetes mellitus because he had a long history of hypertension that predated his diabetes.  The examiner also opined that his diabetes did not aggravate his hypertension; however, no rationale was provided.  

A May 2009 VA treatment record indicates that the Veteran had some gastrointestinal upset after being treated for an upper respiratory infection with a Z-pack.  It was also noted that he had stopped taking NSAIDs and a couple of other medications and that his gastrointestinal issues were resolving.

A January 2011 pulmonary function test at a private facility showed mild to moderate restriction and a pattern of restrictive airway disease, as opposed to obstructive airway disease.  It was noted that the Veteran had a diagnosis of COPD at the VA, but that the physician (Dr. B.B.) thought that a lot of his problems were caused by body habitus and Pickwickian syndrome.  It was noted that the Veteran was morbidly obese and he was urged to lose weight.  

The report of an August 2012 VA examination reflects that the Veteran was diagnosed with GERD, hypertension, and obstructive sleep apnea.  It was noted that the approximate onset of diabetes mellitus was in 2002 and GERD was in 2008.  

The examiner opined that Veteran's GERD was not due to or the result of his service-connected diabetes mellitus.  It was noted that there were a number of risk factors for GERD, including diabetes mellitus.  The examiner opined that when one considered all the Veteran's risk factors, it was less likely than not that his diabetes mellitus caused his GERD.  The examiner stated that he could not provide an opinion regarding aggravation because the Veteran had so many comorbidities.  

The examiner opined that the Veteran's hypertension was not due to or the result of his service-connected diabetes.  The examiner stated that there were some instances where diabetes mellitus can contribute to hypertension.  However, the examiner noted that the Veteran's hypertension was present many years prior to his diabetes mellitus and therefore his diabetes did not directly cause his hypertension.  Regarding aggravation, the examiner opined:  

However, as of lately, he has had some significant microalbuminuria, which would indicate renal effect from his diabetes.  Therefore, it is at least as likely [as] not aggravated by his diabetes.  The reasoning is because diabetes can interfere with renal function, which can contribute to worsening blood pressures.  Unfortunately, a baseline cannot be established because of so many complicating and intertwining medical comorbidities.  However, it is reasonable to state that his diabetes is permanently aggravating the hypertension.  If he did not have diabetes, he would still likely have hypertension due to natural progression of disease with age.  I cannot find any specific increased symptoms.  Again, a baseline cannot be established.

In addition, the examiner opined that the Veteran's sleep apnea was less likely than not due to his service-connected diabetes mellitus.  The examiner indicated that there were a number of risk factors for sleep apnea, that the Veteran had other risk factors that were more predominant than diabetes mellitus, noting that he was morbidly obese.  The examiner stated that he could not provide an opinion regarding aggravation because there were so many comorbidities.

In a November 2012 letter, Dr. B.B., a private physician, opined that the Veteran's sinusitis, hypertension, and sleep apnea were at least as likely as not related to service.  He stated that the conditions in Vietnam (the weather conditions, lack of proper housing and clothing) "could have definitely been" the initial cause of the sinus congestion.  The examiner also stated, "I feel his hypertension could at least as likely as not be a secondary condition to his service-connected diabetes.  Last but not least, I feel it is more likely than not that his sleep apnea is caused by the lack of air he is getting due to his sinus condition and the depression from which he suffers."

At the March 2013 RO hearing, the Veteran testified that he sought treatment for GERD during service, that he continued having problems after service, and that he first sought treatment after service in the 1980s.  See RO Hrg. Tr. at 2-3.  He testified that he was first treated for hypertension in 1987 by Dr. S., that he was first diagnosed with diabetes mellitus in 2002, and that he began taking medication for diabetes mellitus in 2006.  See RO Hrg. Tr. at 4.  He also stated that he had been having problems with his kidneys on and off.  See RO Hrg. Tr. at 5.  He indicated that he first began having lung problems right after he was discharged from service, in 1970 or 1971, and that he was diagnosed with COPD at the VA in 2005 or 2006.  See RO Hrg. Tr. at 6.  Finally, the Veteran testified that he was diagnosed with sleep apnea in 2002, and that he had had problems getting to sleep and feeling tired all his life.  See RO Hrg. Tr. at 7.  

During the November 2014 Board hearing, the Veteran testified that he had always had difficulties sleeping and problems with acid reflux.  See Bd. Hrg. at 5.  He stated that he had problems sleeping during service and that he had problems with his stomach and took over-the-counter medication.  See Bd. Hrg. at 12.  He said that he first sought treatment from Dr. C.S. after service in 1978 and that his blood pressure was very high at that time.  See Bd. Hrg. at 5-6.  He said he had tried to get those records but was unable to.  See Bd. Hrg. at 6.  [Parenthetically, the Board notes that these records have been obtained.]  He also reported that he first began having lung problems about two years after he separated from service.  See Bd. Hrg. Tr. at 12.  

In August 2015, the Veteran was afforded additional VA examinations in conjunction with his claims.  The examinations were conducted by the same physician who conducted the August 2012 VA examinations.  The Veteran was diagnosed with hypertension, COPD, GERD, and sleep apnea.  

The examiner opined that the Veteran's hypertension was not related to service or inservice herbicide exposure.  He noted that the Veteran's blood pressure was normal at the time of his enlistment and at the time of his separation.  Based on a review of the medical literature, the examiner opined that herbicide exposure did not cause or aggravate hypertension.  The examiner further stated that the Veteran's hypertension was due to the natural progression of the disease with age and his risk factors, to include family history, body habitus, and genetics.  

Regarding the effect of the Veteran's service-connected diabetes mellitus on his hypertension, the examiner noted that there were some recent laboratory results that showed an elevated albumin/creatinine ratio, but that BUN and creatinine testing over the years did not show specific aberrations.  The examiner opined that it was at least as likely as not that there was an effect on his blood pressure regulation system due to longstanding diabetes mellitus and that it could not be discounted that diabetes mellitus affected his kidney function.  However, the examiner indicated that because of the Veteran's numerous comorbidities, it was impossible to state whether his diabetes mellitus was actually aggravating his hypertension beyond its natural progression without resorting to speculation.  The examiner further stated that the limits of medical knowledge to resolve this question had been reached.  

Regarding COPD, the examiner opined that the etiology was clear and that the Veteran's COPD was caused by smoking.  The examiner noted that the Veteran had a 20-year history of smoking one to two packs per day.  The examiner stated that his COPD had nothing to do with military service or any inservice herbicide exposure.  The examiner based his opinion on medical principles and the lack of any medical literature showing a relationship between COPD and herbicide exposure.  

In addition, the examiner opined that the Veteran's sleep apnea was not due to military service and was due to risk factors for developing sleep apnea, including obesity, a large neck, and sinus complaints.  He indicated that the medical literature did not support a relationship between sleep apnea and herbicide exposure.  The examiner noted that the Veteran's weight at enlistment was 154 lbs., that it was 160 lbs. at separation, and that it was currently 290+ lbs.  The examiner indicated that there was no medical evidence that diabetes mellitus specifically caused his sleep apnea and that it was impossible to determine whether his diabetes mellitus aggravated his sleep apnea without resorting to speculation.  Again, the examiner noted that the Veteran had numerous comorbidities, that the limits of medical knowledge had been reached, and that it was impossible to establish a baseline level of severity.  

Regarding GERD, the examiner opined that the Veteran's GERD was not incurred in or otherwise related to service, to include inservice herbicide exposure.  The examiner based his opinion on a review if the Veteran's STRs, claims file, and his reported history.  The examiner indicated that there was nothing in the medical literature to suggest that herbicide exposure caused GERD and that the Veteran had multiple risk factors for GERD with his obesity being a major factor.  In addition, the examiner opined that the Veteran's diabetes mellitus did not cause his GERD.  The examiner stated, 

Even though [diabetes mellitus] has been known to play into reflux (amongst other risk factors and causations), it is LESS likely it specifically caused his GERD.  He has numerous risk factors that play into GERD, to include morbid obesity, smoking, and others (see list).  Therefore, his GERD is not due to service, and it is not due to herbicide exposure.  These contentions are not supported by common sense medical knowledge.  Whether the [diabetes mellitus] caused a true and permanent increase in his GERD cannot be stated.  The reasoning still stands, as it did before.  He has so many medical comorbidities that cannot be separated out, to include his morbid obesity.  Therefore, these are inextricabally [sic] intertwined and cannot be separated.  He would still very likely have GERD, even if he didnt [sic] have [diabetes mellitus], due to his obesity.

In a November 2015 statement and December 2015 informal hearing presentation, the Veteran and his representative have disputed the conclusions reached by the VA examiner and have reiterated their belief that the claimed disabilities are related to service and/or service-connected diabetes mellitus.  In the December 2015 informal hearing presentation, the Veteran's representative set forth several arguments in support of the Veteran's claims.  He argued that diabetes mellitus and hypertension share common pathways regarding metabolic syndrome and that having diabetes mellitus increases the risk factor for developing hypertension and cardiovascular disease, citing an article from the National Center for Biotechnical Information and WebMD.  

The Veteran's representative also cited a medical article from the European Respiratory Journal, which theorized, based on a small study, that there might be an inflammatory process associated with diabetes mellitus that leads to airway obstruction and recommended a study with a larger cohort to evaluate respiratory function in diabetic patients.  Another study cited indicates that diabetes mellitus and GERD may be risk factors for idiopathic pulmonary fibrosis.

In addition, the Veteran's representative cited medical literature showing a possible link between diabetes mellitus and obstructive sleep apnea.  He cited a study published in the Society of Teachers for Family Medicine, which indicates that as many as fifty percent of individuals with diabetes mellitus are at risk for obstructive sleep apnea.  The study notes that obstructive sleep apnea and diabetes mellitus have risk factors that overlap, including obesity, hypertension, and impaired glucose tolerance, and indicates that diabetic patients may benefit from further diagnostic studies and treatment of obstructive sleep apnea.  Another study published by the Journal of Nature and Science of Sleep indicates that obstructive sleep apnea might be a risk factor for diabetes mellitus.  The study found a higher incidence of sleep apnea in individuals with diabetes mellitus and an even higher prevalence in those who were obese.  The study suggested that treatment of obstructive sleep apnea with a CPAP might improve glucose tolerance and control of diabetes mellitus.

Another study cited by the Veteran's representative indicates that gastrointestinal complaints are common in patients with diabetes mellitus.  The article indicates that the entire gastrointestinal tract can be affected by diabetes, noting that diabetes is a systemic disease that affects many organs.  In a study published by Wiley Library Online - Diseases of the Esophagus, researchers indicated that diabetes mellitus was an independent risk factor for GERD in African Americans.  

IV.  Analysis

As noted above, the Veteran has asserted that his hypertension, respiratory disorder, GERD, and sleep apnea are related to inservice herbicide exposure and/or secondary to his service-connected diabetes mellitus.  He has also asserted that his GERD began during service.  After careful consideration of the medical and lay evidence, the Board finds that service connection is not warranted for any of the claimed disabilities and will address each contention below.  

First, the Board finds that the weight of the competent evidence does not indicate that any of the claimed disabilities manifested in service or that hypertension manifested within one year of separation from service.  The Veteran's does not contend nor does that the evidence show that his hypertension and sleep apnea manifested in service.  The evidence indicates that his hypertension manifested in the 1980s and that his sleep apnea manifested in 2002.  The Veteran was treated for an upper respiratory infection and stomach flu during service; however, there is no evidence of a chronic respiratory disorder or gastrointestinal disorder during service.  At the August 1970 separation examination, the Veteran's lungs and chest, and abdomen and viscera were normal.  Although the Veteran is competent to report that he sought treatment for gastrointestinal symptoms during service and has had ongoing problems with acid reflux since service, the Board finds that the contemporaneous medical evidence and VA examiner's opinions are more probative than the Veteran's remote memory as to events that occurred almost 50 years ago.  

Second, the Board finds that the weight of the competent evidence does not support a relationship between the claimed disabilities and inservice herbicide exposure.  Initially, the Board notes that the claimed disabilities are not listed among the diseases that are presumed to be associated with herbicide exposure.  Therefore, entitlement to service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  However, as noted above, this does not preclude the Veteran from establishing entitlement to service connection with proof of actual direct causation.  Combee, 34 F.3d at 1043.  

In this case, the most probative and competent evidence is the VA examiner's opinion, which weighs against the claims.  The VA examiner opined that the Veteran's hypertension, respiratory disorder, sleep apnea, and GERD were not related to inservice herbicide exposure.  The examiner based his opinion on a review of the claims file and the medical literature.  He also considered the Veteran's specific medical history and risk factors for each disease process.  Furthermore, he provided adequate rationale for his opinion.  For these reasons, the Board finds the VA examiner's opinion extremely probative.

With regard to the claim for service connection for hypertension, the Board notes that Notice, 75 Fed. Reg. 32540 (June 8, 2010), focuses on whether the Update 2006 National Academy of Sciences (NAS) findings establish a "positive association" between herbicide exposure and hypertension within the meaning of 38 U.S.C.A. § 1116(b).  The "positive association" standard is a statutory construct to guide the Secretary in creating presumptions under the auspices of the Agent Orange Act of 1991.  However, within the Notice, VA specifically acknowledges that NAS found "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  The notice explains that the NAS category of "limited or suggestive evidence" is defined to mean that "evidence suggests an association between herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Thus, the Board considers the VA medical examiner's opinion to be instructive in this case, particularly in light of his consideration of the Veteran's specific medical history and other risk factors for hypertension.  

Third, the Board finds that the weight of the most competent evidence does not support a relationship between the Veteran's claimed disabilities and service and/or his service-connected diabetes mellitus.  

Regarding hypertension, the competent evidence supporting secondary service connection consists primarily of Dr. B.B.'s November 2012 opinion and medical literature cited by the Veteran's representative.  The medical literature indicates that there is a correlation between hypertension and diabetes, that they share comorbidities, and that having diabetes increases the risk of having hypertension.  Dr. B.B. opined that the Veteran's hypertension "could at least as likely as not be a secondary condition to his service-connected diabetes mellitus."  Dr. B.B.'s opinion is equivocal and lacks rationale; however, given the medical literature cited above, the Board finds that the opinion has some limited probative value.

However, the weight of the competent evidence does not indicate that the Veteran's hypertension was caused by his diabetes mellitus.  The Veteran's hypertension developed in the 1980s, many years before his diabetes.  Furthermore, the VA examiner unequivocally opined that the Veteran's diabetes mellitus did not cause his hypertension.  The VA examiner reviewed the claims file, considered the Veteran's specific medical history and other risk factors for hypertension.  The examiner also provided adequate rationale for his opinion.  Therefore, the Board finds that the VA examiner's opinion outweighs Dr. B.B.'s more equivocal opinion, which lacks rationale, and the generic medical literature that does not address the specific facts of this case.  

On the question of aggravation, the VA examiner noted that diabetes can contribute to hypertension and stated that the Veteran's increased microalbumin levels indicated renal effect from diabetes.  The examiner opined that it was at least as likely that the Veteran's diabetes mellitus aggravated his hypertension or affected it on some level.  However, the examiner opined that it was impossible to determine the amount of aggravation or a baseline level of severity because of the Veteran's comorbidities.  Furthermore, the examiner stated that to provide such an opinion would be speculative and was beyond the limits of medical knowledge.  Because there is no competent evidence establishing a baseline, the Board finds that service connection based on aggravation cannot be granted.  See 38 C.F.R. § 3.310 (requiring that a "baseline level of severity" of the nonservice connected condition be established by medical evidence in order to award secondary service connection based on aggravation).

Likewise, the Board does not find that the Veteran's service-connected diabetes mellitus caused his GERD or that a baseline level can be established to allow service connection on the basis of aggravation.  The Veteran's representative submitted medical literature indicating that diabetes mellitus can cause and aggravate GERD; however, such generic evidence, without a supplemental opinion from a medical professional, is of little probative value and lacks the degree of certainty necessary to support the claim.  

The VA examiner stated that diabetes mellitus is a risk factor for GERD; however, he opined that when one reviewed all of the Veteran's risk factors for GERD, that it was less likely than not that the Veteran's diabetes mellitus caused his GERD.  The examiner indicated that the Veteran had much more pressing and prevalent risk factors that cause GERD, including obesity, smoking, and others.  On the question of aggravation, the VA examiner stated that he could not provide an opinion because of the Veteran's multiple comorbidities and that a baseline level could not be established.  The examiner indicated that even if the Veteran did not have diabetes mellitus, he would likely still have GERD due to obesity.  The Board also notes that there is evidence that the Veteran's GERD in 2007 was due to alcoholism and that he was diagnosed with alcoholic gastritis.  

Regarding the claimed respiratory disorder, the Board notes that the Veteran has been diagnosed with COPD during the appeal period.  The medical evidence also indicates that he has been diagnosed in the past with reactive airway disease, allergic rhinitis (i.e., hay fever), bronchitis, and asthma; however, there is no evidence linking any of these conditions to service or his service-connected diabetes mellitus.  Dr. B.B. noted that the Veteran had been diagnosed with COPD by the VA and indicated that the pulmonary function test showed a restrictive pattern rather than an obstructive pattern.  Dr. B.B. opined that the Veteran's breathing problems were mostly related to his obesity and Pickwickian syndrome (a hypoventilation syndrome affecting some obese people).  

The Veteran's representative cited medical literature indicating a possible relationship between diabetes mellitus and pulmonary fibrosis; however, the Veteran does not have pulmonary fibrosis.  He also cited a study indicating that there may be an airway inflammatory process associated with diabetes mellitus that affects respiratory function and recommended that a larger study be conducted; however, the conclusions were preliminary and far from conclusive.  Furthermore, such generic evidence, without a supplemental opinion from a medical professional, lacks the degree of certainty necessary to support the claim.  

On the other hand, the VA examiner's opinion is unequivocal.  The examiner opined that the Veteran's COPD was caused by smoking.  The Veteran has a 20-year history of smoking one to two packs of cigarettes per day.  The VA examiner's opinion was based on a review of the claims file and consideration of the Veteran's specific medical history and risk factors for COPD.  Therefore, the Board finds the examiner's opinion significantly probative. 

Regarding sleep apnea, the weight of the evidence is against the claim.  Dr. B.B. opined that it was more likely than not that the Veteran's sleep apnea was caused by the lack of air he was getting due to a sinus condition and depression.  The Veteran is not currently service-connected for a sinus condition or depression.  The Veteran's representative cited medical literature that indicates that individuals who have diabetes mellitus are more likely to have obstructive sleep apnea and that the treatment of sleep apnea with a CPAP machine improves glucose tolerance and diabetes control.  Although this evidence shows a correlation between the two conditions, which involve overlapping risk factors such as obesity, it does not show causation.  Moreover, the theory that the treatment of sleep apnea improves diabetes only shows that sleep apnea may aggravate diabetes.  It does not show that diabetes aggravates sleep apnea.  In any event, such generic evidence, without a supplemental opinion from a medical professional, lacks the degree of certainty necessary to support the claim.  

The VA examiner opined the Veteran's sleep apnea was caused by multiple risk factors, including obesity, a large neck, and sinus problems, and that it was less likely than not caused by his service-connected diabetes mellitus.  The examiner also indicated that it was impossible to determine whether the Veteran's diabetes mellitus aggravated his sleep apnea because of multiple comorbidities, including morbid obesity.  The examiner indicated that such an opinion with be speculative and beyond the limits of medical knowledge.  The examiner also opined that the Veteran would likely still have sleep apnea even without diabetes mellitus, due to his obesity and large neck, and that a baseline level could not be determined.  The Board finds the VA examiner's opinion outweighs the medical literature provided by the Veteran's representative.  There is otherwise no competent evidence of a direct relationship between sleep apnea and service.  For these reasons, the Board finds that service connection for sleep apnea is not warranted.  

In reaching the above conclusions, the Board has considered the lay assertions set forth by the Veteran and his representative, including the sincere belief that his claimed disabilities are related to inservice herbicide exposure and his service-connected diabetes mellitus.  In this case, however, the Board does not find that a lay person is competent to provide an opinion as to etiology.  The etiologies of his hypertension, respiratory disorder, sleep apnea, and GERD involve complex medical matters beyond the ken of a layperson.  Jandreau, 492 F.3d at 1376-77.  The question of etiology for these issues goes beyond a simple and immediately observable cause-and-effect relationship.  Additionally, the Board finds the VA examiner's opinions more probative for the reasons described previously.  While the Veteran's statements have been considered, the opinions of a trained medical professional are more probative. 

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claims for service connection for hypertension, a respiratory disorder, sleep apnea, and GERD.  Therefore, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for a respiratory disorder, to include COPD, is denied.

Service connection for sleep apnea is denied.

Service connection for GERD is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


